DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 8-17, and 19-23 are pending and examined below. This action is in response to the claims filed 4/5/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks pages 13-16, regarding the deficiencies of Kleiner to explicitly disclose a clutter object as being an object such as a rug, mat or carpet is persuasive and acknowledged within the Final Rejection of 1/13/21 and clarified below.
Further remarks, see Applicant Remarks pages 17-20, regarding the separate working states of Li as being either going onto a carpet or getting stuck are also clarified below as to how in combination the two are functionally equivalent to the claimed material as presented.
35 U.S.C 103 rejections are clarified below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 12-17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiner et al. (US 2018/0074508), in view of Li et al. (US 2017/0296021).
Regarding claims 1, 12, and 23, Kleiner discloses configurable robot operation including an autonomous mobile cleaning apparatus comprising (¶108): 
a main body (¶117 - chassis); 
a suction unit included in the main body (¶123); 
a driver included in the main body and driving movement of the main body (¶122); 
a controller included in the main body (¶117); and 
a display included in the main body (¶128), wherein 
(a) the controller obtains information about a first target object on a floor, the first target object having a possibility of putting the main body into a stuck state (¶151-155 – clutter areas corresponding to the recited target object having a possibility of putting the main body into a stuck state), and 
(b) the controller accepts information indicating that the first target object is to be set as a cleaning target object, and thereafter, causes the display to display a first display screen that allows selection of a first movement mode or a second movement mode (¶151 and Fig. 15 is a GUI corresponding to the recited display a first display screen where user defined schedules corresponding to the recited selection of first or second movement modes), 
the autonomous mobile cleaning apparatus is caused to clean a first area except for the first target object in a second process (¶146, ¶151-155, and ¶216 – upon identifying a clutter area by encountering an obstacle or collection of obstacles, the robot may temporarily , 
the second process is performed prior to the first process in the first movement mode, and the first process is performed prior to the second process in the second movement mode (¶151 – identifying a specific order which regions are to be cleaned corresponding to the recited selective priority modes of cleaning such as the first process before the second or vis versa).
While Kleiner does disclose identifying a clutter area, it does not explicitly detail the first target object as being a rug, mat or carpet.  However, Li discloses an autonomous cleaning device including the autonomous mobile cleaning apparatus is caused to move over the first target object in a first process (¶46 – determining a working state such as going onto a carpet corresponding to the recited caused to move over the first target object), 
the autonomous mobile cleaning apparatus further comprising: a stuck state sensor that detects the stuck state in response to the movement from the floor onto the first target object (¶45-46 – collective sensing system to determine working state including going onto a carpet or when the device is stuck.  While Li does not explicitly disclose the states of being stuck and going onto a carpet as working together, It would have been obvious to one of ordinary skill in the art before the filing date to have combined the two working states given the prevalence of similar devices getting stuck while going over carpets in order to make the working of the autonomous cleaning device more in line with the requirements of the owner and thus ensure a better user experience ¶46), wherein 
in (a), the controller obtains the information about the first target object on the basis of information about the stuck state detected by the stuck state sensor (¶45-46 – sensing system gathers information to draw a real-time map of the environment including for instance, when the autonomous cleaning device is going across a doorsill, going onto a carpet, or located at the cliff; or an upper portion or a lower portion of the autonomous cleaning device is stuck; or a dust box thereof is full; or the autonomous cleaning device is lifted. While Li does not explicitly disclose the states of being stuck and going onto a carpet as working together, It would have been obvious to one of ordinary skill in the art before the filing date to have combined the two working states given the prevalence of similar devices getting stuck while going over carpets in order to make the working of the autonomous cleaning device more in line with the requirements of the owner and thus ensure a better user experience ¶46).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the configurable robot operation if Kleiner with the working state detection system of Li in order to specific action strategy in the light of different situations (Li - ¶46).

Regarding claims 2 and 13, Kleiner further discloses a memory that stores the information about the first target object, wherein the controller obtains the information about the first target object from the memory (Figs 32-33D and ¶227-228 – user defined or sensor detected rug or carpet stored within map corresponding to the recited stored information about the first target object as well as obtaining it from memory). 

(c) after obtaining the information about the first target object and before accepting the information indicating that the first target object is to be set as a cleaning target object, the controller causes the display to display a second display screen that allows selection of whether to set the first target object as a cleaning target object, and in a state where the second display screen is displayed, the controller accepts information indicating that the first target object is to be set or is not to be set as a cleaning target object (Fig. 15 and ¶151 – identifying a specific order which regions are to be cleaned corresponding to the recited selective priority modes of cleaning and ¶227-229 areas are updated regularly therefore allowing the selection of cleaning area after target detection and Fig. 15 discloses a display screen allowing priority selection). 

Regarding claims 4 and 15, Kleiner further discloses (d1) in a case where the controller accepts selection of the first movement mode in a state where the first display screen is displayed, the controller causes the main body to move in accordance with the first movement mode, and (d2) in a case where the controller accepts selection of the second movement mode in a state where the first display screen is displayed, the controller causes the main body to move in accordance with the second movement mode (¶151-155 – user defined modified segmentation map identifies a specific order in which the selected regions are to be cleaned corresponding to the recited controller causing movement with regards to first or second movement mode). 

 Kleiner further discloses a camera included in the main body, wherein the camera obtains a camera image including information about surrounding of the main body (¶118 – camera used to detect features and landmarks in the operating environment), and 
in (a), the controller obtains the information about the first target object on the basis of the camera image (¶233 - pattern-based object detection in accordance with FIGS. 35A through 35D may be used or combined with image-based data for image classification). 

Regarding claims 6 and 17, Kleiner further discloses a first sensor included in the main body, wherein in (a), the controller obtains the information about the first target object on the basis of information about objects detected by the first sensor (¶228 – sensor input such as acoustic sensor corresponding to the recited first sensor to detect the floor type or clutter area corresponding to the recited information about the first target object). 

Regarding claims 24-26, Kleiner doesn’t disclose the object as being a rug, mat, or carpet however Li further discloses the first target object is a rug, a mat, or a carpet (¶46 – detecting going onto a carpet).

Claims 8-11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiner et al. (US 2018/0074508) in view of Li et al. (US 2017/0296021), as applied to claims 1 and 12 above, further in view of Angle et al. (US 2014/0207282).

a second sensor that detects the stuck state (¶119 – cliff sensors corresponding to the recited second sensors where (¶194) if the robot is stuck or trapped it is detected and an alert message is sent), wherein 
(e1) the controller controls the driver to drive the main body on the basis of selection of the second movement mode (¶151-155 – user defined modified segmentation map identifies a specific order in which the selected regions are to be cleaned corresponding to the recited controller causing movement with regards to first or second movement mode), and 
While Kleiner does disclose the detection of a stuck state (¶194), it does not explicitly disclose the process of exiting a stuck state without human interaction.
However Angle discloses a mobile robot mapping and control system including (e2) in a case where the second sensor detects the stuck state, and thereafter, the controller detects the main body exiting the stuck state, the controller changes the second movement mode to the first movement mode and controls the driver to drive the main body (¶198 - immobilized or otherwise unable to execute the commanded operation corresponding to the recited stuck state as well as an escape maneuver corresponding to the recited change movement mode to control the body). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the configurable robot operation of Kleiner in view of Li with the escape maneuver of Angle in order to attempt to disengage or become unstuck (Angle - ¶198).

a second sensor that detects the stuck state (¶119 – cliff sensors corresponding to the recited second sensors where (¶194) if the robot is stuck or trapped it is detected and an alert message is sent), wherein 
(e1) the controller controls the driver to drive the main body on the basis of selection of the second movement mode (¶151-155 – user defined modified segmentation map identifies a specific order in which the selected regions are to be cleaned corresponding to the recited controller causing movement with regards to first or second movement mode), and 
the first display screen (¶151 and Fig. 15 is a GUI corresponding to the recited display a first display screen)
While Kleiner does disclose the detection of a stuck state (¶194), it does not explicitly disclose the process of exiting a stuck state without human interaction.
However Angle further discloses (e2) in a case where the second sensor detects the stuck state, and thereafter, the controller detects the main body exiting the stuck state, the controller causes the display to display the display screen (¶198 - the robot 200 is enabled to recognize its immobilized condition and will send an alert signal to the user via the application on the device). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the configurable robot operation of Kleiner in view of Li with the escape maneuver of Angle in order to attempt to disengage or become unstuck (Angle - ¶198).

a second sensor that detects the stuck state (¶119 – cliff sensors corresponding to the recited second sensors where (¶194) if the robot is stuck or trapped it is detected and an alert message is sent), wherein 
(f1) the controller accepts selection of the second movement mode in a state where the first display screen is displayed (¶151-155 – user defined modified segmentation map identifies a specific order in which the selected regions are to be cleaned corresponding to the recited controller causing movement with regards to first or second movement mode), 
(f2) the controller selects one operation control mode from among operation control modes as a first operation control mode and controls the driver in accordance with the first operation control mode and the second movement mode to drive the main body (¶151-155 – user defined modified segmentation map identifies a specific order in which the selected regions are to be cleaned corresponding to the recited controller causing movement with regards to one from among operation control modes).
While Kleiner does disclose the detection of a stuck state (¶194) as well as varied direction/rotation adjustments in response to detection of an obstacle (¶146), it does not explicitly disclose the process of exiting a stuck state without human interaction.
However Angle further discloses (f3) in a case where the second sensor detects the stuck state, and thereafter, the controller detects the main body exiting the stuck state, the controller selects an operation control mode different from the first operation control mode as a second operation control mode from among the operation control modes and controls the driver in accordance with the second operation control mode and the second movement mode to drive the main body, and the second operation control mode is different from the first operation control mode in a movement speed, a movement direction, or rotation or stop of a side brush of the main body (Fig. 17 and ¶198 – escape maneuver control element including element 504B corresponding to the recited changed operation control mode in response to detection of a stuck state where ‘try harder’ corresponding to the recited different movement speed in order to disengage or become unstuck). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the configurable robot operation of Kleiner in view of Li with the escape maneuver of Angle in order to attempt to disengage or become unstuck (Angle - ¶198).

Regarding claims 11 and 22, Kleiner further discloses (f4) in a case where the controller drives the main body in accordance with the second operation control mode and the second movement mode, and thereafter, the second sensor detects the stuck state, the controller changes the second movement mode to the first movement mode and controls the driver to drive the main body (¶146 – adjustments and turns corresponding to the recited second operation control mode in response to detected obstacle where ¶119 – cliff sensors corresponding to the recited second sensors where (¶194) if the robot is stuck or trapped it is detected and an alert message is sent).
While Kleiner does disclose the detection of a stuck state (¶194) as well as varied direction/rotation adjustments in response to detection of an obstacle (¶146), it does not explicitly disclose the process of exiting a stuck state without human interaction.
 Angle further discloses an intentional change in movement mode in response to detected stuck state (¶198 - immobilized or otherwise unable to execute the commanded . 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the configurable robot operation of Kleiner in view of Li with the escape maneuver of Angle in order to attempt to disengage or become unstuck (Angle - ¶198).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                      

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665